Cite as: 577 U. S. ____ (2016)            1

                            Decree

SUPREME COURT OF THE UNITED STATES
 STATE OF MONTANA v. STATE OF WYOMING AND 

          STATE OF NORTH DAKOTA 

                  ON BILL OF COMPLAINT
             No. 137, Orig. Decided March 21, 2016

                ORDER AND JUDGMENT

   The Court having exercised original jurisdiction over
this controversy among sovereign States; the issues hav-
ing been tried before the Special Master appointed by this
Court; the Court having considered the briefs on the par-
ties’ exceptions to the Second Interim Report of the Special
Master; IT IS HEREBY ORDERED AND ADJUDGED AS
FOLLOWS:
   1. Wyoming’s Motion for Partial Summary Judgment on
the notice requirement for damages is granted for the
years 1982, 1985, 1992, 1994, and 1998.
   2. Wyoming also is not liable to Montana for the years
1981, 1987, 1988, 1989, 2000, 2001, 2002, and 2003.
   3. Wyoming is liable to Montana for reducing the vol-
ume of water available in the Tongue River at the State-
line between Wyoming and Montana by 1,300 acre-feet in
2004.
   4. Wyoming is liable to Montana for reducing the vol-
ume of water available in the Tongue River at the State-
line between Wyoming and Montana by 56 acre-feet in
2006.
   5. The case is remanded to the Special Master for de-
termination of damages and other appropriate relief.